DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scaringe (US 2019/0016231).
With respect to claim 1, Scaringe discloses a vehicle, comprising: a battery comprising a plurality of battery cells, the battery being configured to output direct current at a first voltage (para 0019 and 0040 and abstract, where the vehicle includes a primary battery as well as an auxiliary battery or batteries, also see 502 and 552 in Fig. 5A); a direct current voltage converter configured to convert direct current received from the battery to a second 
With respect to claim 2, Scaringe discloses the vehicle of claim 1, wherein the thermal management comprises: a heat exchanger (para 0045-0049 and 0056-0059); and a conduit that is fluidically coupled to the heat exchanger and that is arranged on top of the battery (para 0023 and 0031, where those citations also recite that the conduit may wind between and among the cells with windings at multiple heights, also see para 0047).
With respect to claim 3, Scaringe discloses the vehicle of claim 2, wherein the heat exchanger is arranged in a wall of the vehicle (para 0045, 0053, and 0057, which includes the use of a radiator).
With respect to claim 4, Scaringe discloses the vehicle of claim 3, wherein the heat exchanger further comprises a vent that is fluidically coupled with an environment outside of the vehicle (para 0045, 0053, 0056-0057, and 0061, which includes the use of an active grill shutter).

With respect to claim 9, Scaringe discloses the vehicle of claim 1, wherein the second voltage is 200V to 600V (para 0040-0041 recite the voltage and currents being up to several hundred volts and many tens of amps as well as the use of DC/DC converters, also see para 0019 which gives example power values for the auxiliary battery as 10kWh, 15kWh, and 20kWh as well as example power values of the main/primary battery as 50kWh, 70kWh, and 100kWh).
With respect to claim 10, Scaringe discloses the vehicle of claim 1, wherein the vehicle comprises a car, truck, or van (para 0005 and 0017, also see 100 in Fig. 1A and 500 in Fig. 5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe (US 2019/0016231) in view of Rawlinson (US 2016/0318370).
With respect to claim 6, Scaringe does not expressly disclose wherein the conduit is also arranged on top of the direct current voltage converter.
Rawlinson discloses a thermal management system for a vehicle which includes the use of a conduit which keeps the battery and power electronics such as a DC voltage converter within a particular temperature range (para 0005, 0036, 0043, and 0050-0052, also see abstract), in order to keep the vehicle components within a desired temperature range, which in turn will help prevent damage and increase efficiency of operation.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a conduit in a particular location such as on the DC voltage converter in the device of Scaringe, as did Rawlinson, so that particular vehicle components could be kept within a desired temperature range, which would in turn help prevent damage and increase efficiency of operation by avoiding overheating.
With respect to claim 7, Scaringe discloses the vehicle of claim 1, wherein the thermal management comprises: a heat exchanger (para 0045-0049 and 0056-0059); and a first conduit that is fluidically coupled to the heat exchanger and that is arranged on top of 
However, Scaringe does not expressly disclose that the conduit is arranged on top of the direct current voltage converter.
Rawlinson discloses a thermal management system for a vehicle which includes the use of a conduit which keeps the battery and power electronics such as a DC voltage converter within a particular temperature range (para 0005, 0036, 0043, and 0050-0052, also see abstract), in order to keep the vehicle components within a desired temperature range, which in turn will help prevent damage and increase efficiency of operation.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a conduit in a particular location such as on the DC voltage converter in the device of Scaringe, as did Rawlinson, so that particular vehicle components could be kept within a desired temperature range, which would in turn help prevent damage and increase efficiency of operation by avoiding overheating.
With respect to claim 8, Scaringe discloses the vehicle of claim 7, wherein the heat exchanger further comprises: a refrigerant reservoir (para 0045-0047 and 0057-0058); a compressor fluidically coupled to the refrigerant reservoir (para 0045, 0048, 0057, and 0059); and a pump fluidically coupled to the compressor and the first and second conduits (para 0045-0048 and 0057-0060).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe (US 2019/0016231) in view of Prosser (US 2012/0303213).
With respect to claim 11, Scaringe discloses a method for charging an electric vehicle, comprising: determining a charging voltage of the electric vehicle (para 0037-0038, 0040-0042, and 0068); supplying direct current from a battery on the vehicle to a direct current voltage converter on the vehicle at a first voltage (para 0041, also see 568 and 568’ in Fig. 5A, additionally see para 0019 and 0040); with the direct current voltage converter, stepping up or stepping down the first voltage to a second voltage corresponding to the charging voltage of the electric vehicle (para 0041, additionally see para 0019 and 0040 which give example voltage, amperage, and power ranges used in the vehicle); supplying direct current at the second voltage to the electric vehicle to charge the electric vehicle (para 0029, 0038, and 0040-0041); and maintaining, by a thermal management system, the battery within a selected temperature range (para 0048, 0053, and 0059).
However, Scaringe does not expressly disclose the use of a service vehicle for charging the electric vehicle.
Prosser discloses a service vehicle which charges an electric vehicle and includes batteries, a DC/DC converter, and monitoring battery and converter temperatures (para 0150-0151, 0162-0163, and 0166-0167, also see para 0107-0108 and abstract), in order to provide a means for quickly reaching electric vehicles in remote roadside environments and providing charge to those vehicles at compatible charging levels.

With respect to claim 12, Scaringe discloses the method of claim 11, wherein the thermal management system includes a heat exchanger and a conduit that is fluidically coupled to the heat exchanger and that is arranged on top of the battery, and wherein the thermal management system maintains the battery within the selected temperature range by circulating refrigerant between the heat exchanger and the conduit arranged on top of the battery (para 0045-0049 and 0056-0059 recite the  heat exchanger aspects, and para 0023 and 0031 recite the conduit aspects, where those citations also recite that the conduit may wind between and among the cells with windings at multiple heights, also see para 0047).
With respect to claim 15, Scaringe discloses the method of claim 11, further comprising recharging the battery on the vehicle with a direct current power source (para 0041 discloses the use of a DC/DC converter and para 0068 discloses the use of a high-voltage battery charger).
However, Scaringe does not expressly disclose the use of a service vehicle or recharging the battery on the service vehicle.
Prosser discloses a service vehicle which charges an electric vehicle and includes batteries, a DC/DC converter, monitoring battery and converter temperatures, and recharging the batteries on the service vehicle (para 0150-0151, 0159-0163, and 0165-0167, also see para 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a service vehicle for charging an electric vehicle in the device of Scaringe, as did Prosser, so that electric vehicles in remote roadside environments could be quickly reached and charged at compatible charging levels and additionally including a means for recharging batteries on the service vehicle so that it can stay in service longer.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe (US 2019/0016231) and Prosser (US 2012/0303213), further in view of Rawlinson (US 2016/0318370).
With respect to claim 13, Scaringe does not expressly disclose wherein the thermal management system further maintains the direct current converter within another selected temperature range.
Rawlinson discloses a thermal management system for a vehicle which includes the use of a conduit which keeps the battery and power electronics such as a DC voltage converter within a particular temperature range (para 0005, 0036, 0043, and 0050-0052, also see abstract), in order to keep the vehicle components within a desired temperature range, which in turn will help prevent damage and increase efficiency of operation.

With respect to claim 14, Scaringe discloses the method of claim 11, wherein the thermal management system includes a heat exchanger (para 0045-0049 and 0056-0059), a first conduit that is fluidically coupled to the heat exchanger and that is arranged on top of the battery (para 0023 and 0031, where those citations also recite that the conduit may wind between and among the cells with windings at multiple heights, also see para 0047), and a second conduit that is fluidically coupled to the heat exchanger (para 0047 and 0060), wherein the thermal management system maintains the battery within a selected temperature range (para 0048, 0053, and 0059).
However, Scaringe does not expressly disclose that the conduit is arranged on top of the direct current voltage converter or wherein the thermal management system maintains the direct current converter within a selected temperature range.
Rawlinson discloses a thermal management system for a vehicle which includes the use of a conduit which keeps the battery and power electronics such as a DC voltage converter within a particular temperature range (para 0005, 0036, 0043, and 0050-0052, also see abstract), in order to keep the vehicle components within a desired temperature range, which in turn will help prevent damage and increase efficiency of operation.  Additionally, it has been In re Japikse, 86 USPQ 70.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of a conduit in a particular location such as on the DC voltage converter in the device of Scaringe, as did Rawlinson, so that particular vehicle components could be kept within a desired temperature range, which would in turn help prevent damage and increase efficiency of operation by avoiding overheating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ford (US 2011/0206951) and Marcicki (US 2017/0110770).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859